  Case 1:21-cv-00209-RGA Document 8 Filed 04/19/21 Page 1 of 11 PageID #: 72




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 KANEKA CORPORATION,                              )
                                                  )
                 Plaintiff,                       )   C.A. No. 21-209-RGA
                                                  )
         v.                                       )
                                                  )
 DESIGNS FOR HEALTH, INC., and                    )
 AMERICAN RIVER NUTRITION LLC,                    )
                                                  )
                 Defendants.                      )


                               ANSWER AND COUNTERCLAIM
        Defendants, Designs For Health, Inc. (“DFH”) and American River Nutrition, LLC

(“ARN”) (collectively, “Defendants”), by counsel, hereby respond to the allegations in the

Complaint for Patent Infringement filed by Plaintiff, Kaneka Corporation (“Kaneka” or

“Plaintiff”).

                                  NATURE OF THE ACTION
        1.      Defendants admit only that Plaintiff purports to bring an action for patent

infringement under federal law.

        2.      Defendants admit only that Plaintiff’s action purports to arise from DFH’s

manufacture, use, offer for sale, and sale in the United States of the supplements DuoQuinol and

CoQnol (“Accused Products”). Defendants admit that the Accused Products were designed and

developed in part by ARN. Defendants admit that the Accused Products were offered for sale under

the trademarks “DuoQuinol” or “CoQnol.” Defendants deny the remaining allegations in

Paragraph 2 of the Complaint.
 Case 1:21-cv-00209-RGA Document 8 Filed 04/19/21 Page 2 of 11 PageID #: 73




                                        THE PARTIES
       3.      Defendants are without knowledge sufficient to admit or deny the allegations in

Paragraph 3 and denies the same on this basis.

       4.      Defendants admit the allegations in Paragraph 4 of the Complaint.

       5.      Defendants deny that ARN is a Delaware corporation, state that ARN is a Delaware

limited liability company and admit the remaining allegations in Paragraph 5 of the Complaint.

                                 JURISDICTION AND VENUE

       6.      Paragraph 6 of the Complaint contains a legal conclusion to which no response is

required. To the extent a response is required, Defendants deny the same.

       7.      Paragraph 7 of the Complaint contains a legal conclusion to which no response is

required. To the extent a response is required, Defendants deny the same.

       8.      Defendants deny that ARN is a Delaware corporation, state that ARN is a Delaware

limited liability company and admit the remaining allegations in Paragraph 8 of the Complaint.

       9.      Defendants deny the allegations in Paragraph 9 of the Complaint.

       10.     Paragraph 10 of the Complaint contains a legal conclusion to which no response is

required. To the extent a response is required, Defendants deny the same.

                                       BACKGROUND

       11.     Defendants are without knowledge sufficient to admit or deny the allegations in

Paragraph 11 and denies the same on this basis.

       12.     Defendants admit that the Accused Products are a form of Ubiquinol. Defendants

are without knowledge sufficient to admit or deny the remaining allegations in Paragraph 12 and

denies the same on this basis.

       13.     Defendants are without knowledge sufficient to admit or deny the allegations in

Paragraph 13 and denies the same on this basis.

                                                  2
 Case 1:21-cv-00209-RGA Document 8 Filed 04/19/21 Page 3 of 11 PageID #: 74




       14.      Defendants are without knowledge sufficient to admit or deny the allegations in

Paragraph 14 and denies the same on this basis.

                                  THE ASSERTED PATENTS

       15.      Defendants admit that a purported copy of United States Patent No. 7,145,044 (“the

‘044 Patent”) is attached as Exhibit A to the Complaint. Defendants state that the ‘044 Patent,

together with its prosecution history, speaks for itself and denies the remaining allegations in

Paragraph 15

       16.      Defendants admit that a purported copy of United States Patent No. 7,829,080 (“the

‘080 Patent”) is attached as Exhibit B to the Complaint. Defendants state that the ‘080 Patent,

together with its prosecution history, speaks for itself and denies the remaining allegations in

Paragraph 16.

                     THE DFH INFRINGING PRODUCTS AND ACTIVITIES

       17.      Defendants admit that the Accused Products purport to be DuoQuinol and CoQnol,

and that DuoQuinol is a form of Ubiquinol, which could be derived from Ubiquinone through a

process involving the use of geranygeraniol (GG) and ascorbyl palmitate. They further admit that

Dr. Barrie Tan was a developer of DuoQuinol. Defendants are without knowledge sufficient to

admit or deny the remaining allegations in Paragraph 17 and denies the same on this basis.

       18.      Defendants deny the allegations in Paragraph 18 of the Complaint.

       19.      Defendants deny the allegations in Paragraph 19 of the Complaint.

       20.      Defendants deny the allegations in Paragraph 20 of the Complaint.

       21.      Defendants deny the allegations in Paragraph 21 of the Complaint.




                                                  3
  Case 1:21-cv-00209-RGA Document 8 Filed 04/19/21 Page 4 of 11 PageID #: 75




                                          COUNT I
                        (Direct Infringement of the ’044 Patent by DFH)

        22.     Defendants incorporate the responses to each of the preceding paragraphs as if fully

set forth herein.

        23.     Defendants deny the allegations in Paragraph 23 of the Complaint.

        24.     Defendants admit that Plaintiff purports to quote claim 13 of the ‘044 Patent and

state that the ‘044 patent, together with its prosecution history, speaks for itself, and denies the

remaining claims of Paragraph 24 of the Complaint.

        25.     Defendants deny that DFH infringes a valid claim 13 of the ‘044 patent and are

without knowledge sufficient to admit or deny the remaining allegations in Paragraph 25 and

denies the same on this basis.

        26.     Defendants deny the allegations in Paragraph 26 of the Complaint.

        27.     Defendants deny the allegations in Paragraph 27 of the Complaint.

        28.     Defendants deny the allegations in Paragraph 28 of the Complaint.


                                          COUNT II
                        (Direct Infringement of the ’080 Patent by DFH)

        29.     Defendants incorporate the responses to each of the preceding paragraphs as if fully

set forth herein.

        30.     Defendants deny the allegations in Paragraph 30 of the Complaint.

        31.     Defendants admit that Plaintiff purports to quote claim 5 of the ‘080 Patent and

state that the ‘044 patent, together with its prosecution history, speaks for itself, and denies the

remaining claims of Paragraph 31 of the Complaint




                                                 4
  Case 1:21-cv-00209-RGA Document 8 Filed 04/19/21 Page 5 of 11 PageID #: 76




        32.     Defendants deny that DFH infringes a valid claims 1, 5 or 15 of the ‘080 patent and

are without knowledge sufficient to admit or deny the remaining allegations in Paragraph 32 and

denies the same on this basis.

        33.     Defendants deny the allegations in Paragraph 33 of the Complaint.

        34.     Defendants deny the allegations in Paragraph 34 of the Complaint.

        35.     Defendants deny the allegations in Paragraph 35 of the Complaint.

                                            COUNT III
                     (Induced Infringement by ARN of the ’044 and ’080 Patents)

        36.     Defendants incorporate the responses to each of the preceding paragraphs as if fully

set forth herein.

        37.     Defendants deny the allegations in Paragraph 37 of the Complaint.

        38.     Paragraph 38 cites and discusses a U.S. Supreme Court case and calls for a legal

conclusion to which no response is required. To the extent a response is required, Defendants deny

the allegations in paragraph 38.

        39.     Defendants deny the allegations in Paragraph 39 of the Complaint.

        40.     Defendants deny the allegations in Paragraph 40 of the Complaint.

        To the extent not set forth above, Defendants deny each and every allegation of the

Complaint that is not specifically and expressly admitted herein.


                                            DEFENSES

        1.      Plaintiff’s claims are barred, in whole or in part, because they fail to state claims

upon which relief can be granted.

        2.      Plaintiff does not have standing to sue one or both Defendants and subject matter

jurisdiction does not exist.



                                                  5
  Case 1:21-cv-00209-RGA Document 8 Filed 04/19/21 Page 6 of 11 PageID #: 77




        3.      Plaintiff’s claims are barred, in whole or in part, because of laches or estoppel,

including, without limitation, prosecution laches, prosecution history estoppel, and prosecution

disclaimer, based its applicable inconsistent positions taken during patent prosecution and in legal

proceedings adverse to one or more persons.

        4.      Plaintiff’s claims are barred, in whole or in part, because of waiver on the basis of

Plaintiff’s prior conduct and lack of action inconsistent with the claims asserted in the Complaint.

        5.      Plaintiff’s claims are barred, in whole or in part, because its asserted patent rights

are invalid under the application of Title 35 of the United States Code to the patent rights Plaintiff

seeks to assert in support of its claims, including under one or more provisions of 35 U.S.C. §§

101, 102, 103, or 112, or based on other judicially-recognized bases for invalidation.

        6.      Plaintiff’s claims are barred, in whole or in part, because its asserted patent rights

are unenforceable under the application of Title 35 of the United States Code to the patent rights

Plaintiff seeks to assert in support of its claims.

        7.      Plaintiff’s claims are barred because Defendants do not infringe any valid claim of

the patents-in-suit.

        8.      Plaintiff’s claims are barred, in whole or in part, because of its failure to mitigate

its alleged damages.

        9.      Plaintiff is not entitled to injunctive relief, having not suffered any irreparable

injury, or to any specific performance; it has an adequate remedy available at law for any alleged

wrongdoing.

        10.     Defendants respectfully reserve the right to assert any and all additional defenses

as may be determined to be applicable during the course of discovery.




                                                      6
  Case 1:21-cv-00209-RGA Document 8 Filed 04/19/21 Page 7 of 11 PageID #: 78




                                        COUNTERCLAIM

        Counterclaim-Plaintiffs, Designs For Health, Inc. (“DFH”) and American River Nutrition,

LLC (“ARN”) (collectively, “Counterclaim-Plaintiffs”), by counsel, allege the following

counterclaims against Kaneka Corporation (“Kaneka” or “Counterclaim Defendant”).

                                                Parties

        1.      Counterclaim-Plaintiff DFH is a Delaware corporation located at 14 Commerce

Blvd., Palm Coast, Florida 32164.

        2.      Counterclaim-Plaintiff ARN is a Delaware limited liability company located at 333

Venture Way, Hadley, Massachusetts 01035.

        3.      Counterclaim Defendant has represented to this Court that it is a Japanese

Corporation with a head office at 1-12-32, Akasaka, Minato-Ku, Tokyo, Japan, and a head office

at 2-3-18, Nakanoshima, Kita-Ku, Osaka, Japan.

                                      Jurisdiction and Venue

        4.      This Counterclaim arises under Title 35 of the United States Code. The Court has

subject matter jurisdiction over this Counterclaim pursuant to 28 U.S.C. §§ 1331, 1338(a), 2201,

and 2202.


        5.      This Court has personal jurisdiction over Counterclaim Plaintiff because, inter alia,

in filing the Complaint, it has submitted itself to the jurisdiction of the Court.

        6.      Venue is satisfied in this matter because, inter alia, Counterclaim Plaintiff has

sought the benefit of this forum for this litigation.

        7.      A justifiable controversy exists between DFH, ARN, and Counterclaim- Defendant

with respect to the invalidity and non-infringement of the claims of United States Patent No.




                                                   7
  Case 1:21-cv-00209-RGA Document 8 Filed 04/19/21 Page 8 of 11 PageID #: 79




7,145,044 (“the ‘044 Patent”) and by virtue of the allegations contained in Counterclaim-Plaintiff’s

Complaint and Counterclaim Plaintiffs’ Answer.

        8.      A justifiable controversy exists between DFH, ARN, and Counterclaim- Defendant

with respect to the invalidity and non-infringement of the claims of United States Patent No.

7,829,080 (“the ‘080 Patent”) and by virtue of the allegations contained in Counterclaim-Plaintiff’s

Complaint and Counterclaim Plaintiffs’ Answer.

                                          First Count
                      (Declaration of Non-Infringement of the `044 Patent)

        9.      Counterclaim-Plaintiffs incorporate herein by reference the allegations of its

Answer and the foregoing Counterclaim allegations as if fully set forth herein.

        10.     Counterclaim-Plaintiffs are not infringing and have not infringed or induced the

infringement of any valid claim of the `044 patent, whether literally or by equivalents.

        11.     Counterclaim-Plaintiffs are entitled to a declaration pursuant to 28 U.S.C. § 2201

that neither it nor its products infringes or has infringed, whether directly or indirectly, literally or

by equivalents any claim of the '044 patent.

                                         Second Count
                      (Declaration of Non-Infringement of the `080 Patent)

        12.     Counterclaim-Plaintiffs incorporate herein by reference the allegations of its

Answer and the foregoing Counterclaim allegations as if fully set forth herein.

        13.     Counterclaim-Plaintiffs are not infringing and have not infringed or induced the

infringement of any valid claim of the `080 patent, whether literally or by equivalents.

        14.     Counterclaim-Plaintiffs incorporates herein by reference the allegations of its

Answer and the foregoing Counterclaim allegations as if fully set forth herein.




                                                   8
  Case 1:21-cv-00209-RGA Document 8 Filed 04/19/21 Page 9 of 11 PageID #: 80




        15.     Counterclaim-Plaintiffs are entitled to a declaration pursuant to 28 U.S.C. § 2201

that neither it nor its products infringes or has infringed, whether directly or indirectly, literally or

by equivalents any claim of the '080 patent.

                                           Third Count
                           (Declaration of Invalidity of the '044 Patent)

        16.     Counterclaim-Plaintiffs incorporates herein by reference the allegations of its

Answer and the foregoing Counterclaim allegations as if fully set forth herein.

        17.     Each claim of the '044 patent is invalid for failure to comply with the conditions

and requirements for patentability under the patent laws of the United States, Title 35 U.S.C. § 101

et seq., including without limitation, §§ 101, 102, 103 or 112.

        18.     Counterclaim Plaintiffs are entitled to a declaration pursuant to 28 U.S.C. § 2201

that each of the claims of the '044 patent is invalid.

                                          Fourth Count
                           (Declaration of Invalidity of the '080 Patent)

        19.     Counterclaim-Plaintiffs incorporate herein by reference the allegations of its

Answer and the foregoing Counterclaim allegations as if fully set forth herein.

        20.     Each claim of the '080 patent is invalid for failure to comply with the conditions

and requirements for patentability under the patent laws of the United States, Title 35 U.S.C. § 101

et seq., including without limitation, §§ 101, 102, 103 and/or 112.

        21.     Counterclaim Plaintiffs are entitled to a declaration pursuant to 28 U.S.C. § 2201

that each of the claims of the '080 patent is invalid.




                                                   9
 Case 1:21-cv-00209-RGA Document 8 Filed 04/19/21 Page 10 of 11 PageID #: 81




                                   PRAYER FOR RELIEF

       WHEREFORE, Defendants respectfully pray for judgment as follows:

       1.      That the Court enter judgment in favor of Defendants and against Plaintiff on all

               claims and counterclaims for relief;

       2.      That the Court deny any preliminary or permanent injunction sought by Plaintiff;

       3.      That the Court issue a declaratory judgment that the claims of the patents-in-suit

               are neither infringed nor valid;

       4.      That the Court deny Plaintiff’s demand for damages and attorneys’ fees;

       5.      That all costs be assessed against Plaintiff;

       6.      That, if Defendants are the prevailing party, the Court find this case to be

exceptional and award them their attorneys’ fees under 35 U.S.C. § 285; and

       7.      That the Court award such other and further relief to Defendants as shall appear

just and proper.




                                                  10
Case 1:21-cv-00209-RGA Document 8 Filed 04/19/21 Page 11 of 11 PageID #: 82




                                               Respectfully submitted,

                                               POTTER ANDERSON & CORROON LLP

OF COUNSEL:                                    By: /s/ David E. Moore
                                                   David E. Moore (#3983)
Kevin M. Bell                                      Stephanie E. O’Byrne (#4446)
Richard J. Oparil                                  Alan R. Silverstein (#5066)
Scott A.M. Chambers, Ph.D.                         Joseph D. Farris (#6657)
B. Dell Chism                                      Hercules Plaza, 6th Floor
Caroline Maxwell                                   1313 N. Market Street
ARNALL GOLDEN GREGORY LLP                          Wilmington, DE 19801
1775 Pennsylvania Avenue NW, Suite 1000            Telephone: (302) 984-6000
Washington, DC 20006                               dmoore@potteranderson.com
Telephone: (202) 677-4030                          sobyrne@potteranderson.com
                                                   asilverstein@potteranderson.com
Andrew C. Stevens                                  jfarris@potteranderson.com
ARNALL GOLDEN GREGORY LLP
171 17th Street NW                             Attorneys for Defendants Designs for Health,
Suite 2100                                     Inc. and American River Nutrition LLC
Atlanta, GA 30363
Telephone: (404) 873-8500


Dated: April 19, 2021
7170063 / 51050




                                          11
